DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 06, 2021 has been entered.

Comments Regarding Applicant’s Amendment
The amendment filed March 15, 2021 has been entered.
The rejection under 35 U.S.C. § 103 is withdrawn in response to the amendment.
Applicant’s remarks regarding Murata and Will have been fully considered, but are deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over Japanese Patent Document JP2005-142938 to Murata et al. (submitted by Applicant, hereinafter referred to as “Murata”) in combination with U.S. Patent Application Publication 20130331146 to Wills (hereinafter referred to as “Wills”) and U.S. Patent Application Publication 20190246060 to Tanabe et al. (hereinafter referred to as “Tanabe”).
The applied reference has a common assignee or applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure 
As to claim 1, Murata discloses an electronic device comprising:
	a camera configured to capture an image including a particular object ([0045]-[0046]; [0095]);
	a sensor ([0051], CCD)
	a display ([0053], display unit 48); and
	a controller ([0046]; [0053]); 
	wherein the controller is configured to
	acquire distance information indicating a distance from the electronic device to the particular subject ([0085]), 
	determine, on the basis of the captured image captured by the camera and the acquired distance information, size information related to at least a portion of the particular subject included in the captured image ([0085]-[0086]); and
	cause an overlay image, yielded by overlaying both the size information and sensor information based on a detection result of the sensor on the captured image, to be displayed on the display (Fig.10(d); [0112]; the size information is overlaid on the displayed image of the subject).
	Murata does not disclose: 

	wherein the controller is configured to
	cause an overlay image, yielded by overlaying both the size information and sensor information based on a detection result of the continuous detection by sensor on the captured image, to be displayed on the display, the sensor information including information indicating changes in the state related to the electronic device.
	However, this is well known in the art.  For example, Wills discloses:
	a sensor configured to perform continuous detection of a state related to the electronic device ([0010], GPS receiver; [0031], receives date, time and location information from GPS network);
	wherein the controller is configured to
	cause an overlay image, yielded by overlaying both the size information and sensor information based on a detection result of the continuous detection by sensor on the captured image, to be displayed on the display, the sensor information including information indicating changes in the state related to the electronic device (Fig.7; [0031]; display image includes image of fish, date/time/location stamp based on GPS information received from GPS network, length of fish).
	Murata’s system utilizes the time and date information ([0129]), as well as location information ([0113]).  Modifying Murata’s system according to Wills would permit these values to be input automatically, thereby improving Murata’s system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murata’s system according to Wills.

As to claim 2, Murata discloses the electronic device of claim 1, wherein the controller is configured to include, in the overlay image, at least one of information common to tangible objects including the particular subject and the size information unique to the particular subject (Fig.10(d), size information unique to each fish is displayed).
As to claim 3, Murata discloses the electronic device of claim 1, further comprising:
	a storage configured to store the overlay image ([0053], display memory; or, [00113], memory 50 or external memory 52), wherein
	the controller is configured to cause the overlay image stored in the storage to be displayed on the display ([0053]; Fig.10(d); or, [00113]).
As to claim 4, Murata discloses the electronic device of claim 3, wherein the controller is configured to store the overlay image in the storage in response to a first operation being performed after the controller causes the overlay image to be displayed on the display ([0113]).
As to claim 5, Murata discloses the electronic device of claim 4, wherein the controller is configured to cause the overlay image to be displayed on the display in response to a second operation being performed ([0113], when input completion is instructed); and

As to claim 6, Murata discloses the electronic device of claim 5, wherein the controller is configured to overlay the sensor information on the captured image for only a predetermined length of time in response to the second operation being performed (i.e., until the next picture is taken for size measurement, Fig.10 to Fig.12, or until the device is turned off).
As to claim 7, Murata discloses the electronic device of claim 5, wherein the controller is configured to overlay an image related to the size information on the captured image for only a predetermined length of time in response to the second operation being performed (i.e., until the next picture is taken for size measurement, Fig.10 to Fig.12, or until the device is turned off).
As to claim 8, Murata discloses the electronic device of claim 7, wherein the controller is configured to overlay the size information on the captured image in response to a third operation being performed ([0110], e.g., when shutter operation performed).
As to claim 9, Murata discloses the electronic device of claim 8, wherein the captured image includes a certain imaging range, and the controller is configured to overlay the size information on the captured image in response to, as the third operation, an operation being performed to prescribe a measurement range within the captured image (Fig.10(d), dimension lines on bottom corresponding to measurement ranges).
As to claim 10, Murata discloses the electronic device of claim 8, wherein the controller is configured to cause the overlay image to be stored in the storage in response to the first operation being performed after the size information is overlaid on the captured image ([0117]).
As to claim 11, Murata discloses the electronic device of claim 1, further comprising: 

	the controller is configured to switch, in response to a predetermined operation being performed while the captured image is being displayed, between a first mode in which focus processing can be performed and a second mode in which size information detection processing can start ([0049]; [0103]-[0105]).
As to claim 12, Murata discloses the electronic device of claim 1, wherein the controller is configured to overlay an object indicating the size information on the captured image that includes the particular subject, to obtain the overlay image to be displayed on the display (Fig.10(d), see dimensional lines at bottom of image).
As to claim 13, Murata discloses the electronic device of claim 1, wherein the controller is configured to
	determine the size information related to an entirety of the particular subject (Fig.10(d)); and
	overlay an object indicating the size information related to the entirety of the particular subject on the captured image including the particular subject, to obtain the overlay image to be displayed on the display (Fig.10(d); [0085]-[0086]).
As to claim 14, Murata discloses the electronic device of claim 12, wherein the object includes a line segment having a predetermined width (Fig.10(d), dimensional lines at bottom of image).
As to claim 15, Murata discloses the electronic device of claim 12, wherein the size information is further displayed on the overlay image in a different form than the object (Fig.10(d)).
As to claim 16, see the discussion above for claim 1.
As to claim 17, see the discussion above for claim 1. Murata discloses a non-transitory computer-readable recording medium including computer program instructions to be executed by an electronic device ([0006]; the use of a control program implies a computer-readable recording medium).
As to claim 18, Murata discloses an electronic device comprising:
	a camera configured to capture an image including a particular object ([0045]-[0046]; [0095]);
	a sensor ([0051], CCD)
	a display ([0053], display unit 48); and
	a controller ([0046]; [0053]); 
	wherein the controller is configured to
	acquire distance information indicating a distance from the electronic device to the particular subject ([0085]), 
	determine, on the basis of the captured image captured by the camera and the acquired distance information, size information related to at least a portion of the particular subject included in the captured image ([0085]-[0086]); and
	cause an overlay image, yielded by overlaying both the size information and sensor information based on a detection result of the sensor on the captured image, to be displayed on the display (Fig.10(d); [0112]; the size information is overlaid on the displayed image of the subject).
	Murata does not disclose: 

	a communication interface; 
	wherein the controller is configured to
	cause an overlay image, yielded by overlaying both the size information, sensor information based on a detection result of the continuous detection by sensor, and information acquired by the communication interface on the captured image, to be displayed on the display, the sensor information including information indicating changes in the state related to the electronic device.
	However, this is well known in the art.  For example, Wills discloses:
	a sensor configured to perform continuous detection of a state related to the electronic device ([0010], GPS receiver; [0031], receives date, time and location information from GPS network);
	a communication interface ([0010]; GPS receiver is coupled to GPS network);
	wherein the controller is configured to
	cause an overlay image, yielded by overlaying both the size information and sensor information based on a detection result of the continuous detection by sensor, and information acquired by the communication interface on the captured image, to be displayed on the display, the sensor information including information indicating changes in the state related to the electronic device (Fig.7; [0031]; display image includes image of fish, date/time/location stamp based on GPS information received from GPS network, length of fish).
	Murata’s system utilizes the time and date information ([0129]), as well as location information ([0113]).  Modifying Murata’s system according to Wills would permit these values 
	Neither Murata nor Wills discloses that the sensor information includes at least one of temperature information, speed information or barometric pressure information.  However, this is well known in the art.  For example, Tanabe teaches sensor information that includes at least one of temperature information, speed information or barometric pressure information ([0041]), and further teaches overlaying the sensor information a captured image ([0065]; [0077]).  Tanabe’s invention would provide additional information to the user of the electronic device, which would make it more useful.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murat’s device according to Tanabe.

Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over Murata in combination with Wills and U.S. Patent Application Publication 20170263029 to Yan et al. (hereinafter referred to as “Yan”).
As to claim 1, Murata discloses an electronic device comprising:
	a camera configured to capture an image including a particular object ([0045]-[0046]; [0095]);
	a sensor ([0051], CCD)
	a display ([0053], display unit 48); and
	a controller ([0046]; [0053]); 
	wherein the controller is configured to
	acquire distance information indicating a distance from the electronic device to the particular subject ([0085]), 

	cause an overlay image, yielded by overlaying both the size information and sensor information based on a detection result of the sensor on the captured image, to be displayed on the display (Fig.10(d); [0112]; the size information is overlaid on the displayed image of the subject).
	Murata does not disclose: 
	a sensor configured to perform continuous detection of a state related to the electronic device;
	wherein the controller is configured to
	cause an overlay image, yielded by overlaying both the size information and sensor information based on a detection result of the continuous detection by sensor on the captured image, to be displayed on the display, the sensor information including information indicating changes in the state related to the electronic device.
	However, this is well known in the art.  For example, Wills discloses:
	a sensor configured to perform continuous detection of a state related to the electronic device ([0010], GPS receiver; [0031], receives date, time and location information from GPS network);
	wherein the controller is configured to
	cause an overlay image, yielded by overlaying both the size information and sensor information based on a detection result of the continuous detection by sensor on the captured image, to be displayed on the display, the sensor information including information indicating 
	Murata’s system utilizes the time and date information ([0129]), as well as location information ([0113]).  Modifying Murata’s system according to Wills would permit these values to be input automatically, thereby improving Murata’s system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murata’s system according to Wills.
	Neither Murata nor Wills discloses that the sensor information includes at least one of temperature information, speed information or barometric pressure information.  However, this is well known in the art.  For example, Yan teaches sensors for temperature and barometric pressure information ([0071]), as well as speed ([0138]) and further teaches overlaying sensor information onto a captured image ([0045]; [0096]; Fig.6B).  Yan’s invention would provide additional information to the user of the electronic device, which would make it more useful.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murat’s device according to Yan.  
As to claim 2, Murata discloses the electronic device of claim 1, wherein the controller is configured to include, in the overlay image, at least one of information common to tangible objects including the particular subject and the size information unique to the particular subject (Fig.10(d), size information unique to each fish is displayed).
As to claim 3, Murata discloses the electronic device of claim 1, further comprising:
	a storage configured to store the overlay image ([0053], display memory; or, [00113], memory 50 or external memory 52), wherein

As to claim 4, Murata discloses the electronic device of claim 3, wherein the controller is configured to store the overlay image in the storage in response to a first operation being performed after the controller causes the overlay image to be displayed on the display ([0113]).
As to claim 5, Murata discloses the electronic device of claim 4, wherein the controller is configured to cause the overlay image to be displayed on the display in response to a second operation being performed ([0113], when input completion is instructed); and
	cause the overlay image to be stored in the storage in response to the first operation being performed after the overlay image is displayed on the display ([0113]).
As to claim 6, Murata discloses the electronic device of claim 5, wherein the controller is configured to overlay the sensor information on the captured image for only a predetermined length of time in response to the second operation being performed (i.e., until the next picture is taken for size measurement, Fig.10 to Fig.12, or until the device is turned off).
As to claim 7, Murata discloses the electronic device of claim 5, wherein the controller is configured to overlay an image related to the size information on the captured image for only a predetermined length of time in response to the second operation being performed (i.e., until the next picture is taken for size measurement, Fig.10 to Fig.12, or until the device is turned off).
As to claim 8, Murata discloses the electronic device of claim 7, wherein the controller is configured to overlay the size information on the captured image in response to a third operation being performed ([0110], e.g., when shutter operation performed).
As to claim 9, Murata discloses the electronic device of claim 8, wherein the captured image includes a certain imaging range, and the controller is configured to overlay the size 
As to claim 10, Murata discloses the electronic device of claim 8, wherein the controller is configured to cause the overlay image to be stored in the storage in response to the first operation being performed after the size information is overlaid on the captured image ([0117]).
As to claim 11, Murata discloses the electronic device of claim 1, further comprising: 
	a touch sensor configured to start focus processing and size information detection processing ([0047]), wherein
	the controller is configured to switch, in response to a predetermined operation being performed while the captured image is being displayed, between a first mode in which focus processing can be performed and a second mode in which size information detection processing can start ([0049]; [0103]-[0105]).
As to claim 12, Murata discloses the electronic device of claim 1, wherein the controller is configured to overlay an object indicating the size information on the captured image that includes the particular subject, to obtain the overlay image to be displayed on the display (Fig.10(d), see dimensional lines at bottom of image).
As to claim 13, Murata discloses the electronic device of claim 1, wherein the controller is configured to
	determine the size information related to an entirety of the particular subject (Fig.10(d)); and

As to claim 14, Murata discloses the electronic device of claim 12, wherein the object includes a line segment having a predetermined width (Fig.10(d), dimensional lines at bottom of image).
As to claim 15, Murata discloses the electronic device of claim 12, wherein the size information is further displayed on the overlay image in a different form than the object (Fig.10(d)).
As to claim 16, see the discussion above for claim 1.
As to claim 17, see the discussion above for claim 1. Murata discloses a non-transitory computer-readable recording medium including computer program instructions to be executed by an electronic device ([0006]; the use of a control program implies a computer-readable recording medium).
As to claim 18, Murata discloses an electronic device comprising:
	a camera configured to capture an image including a particular object ([0045]-[0046]; [0095]);
	a sensor ([0051], CCD)
	a display ([0053], display unit 48); and
	a controller ([0046]; [0053]); 
	wherein the controller is configured to
	acquire distance information indicating a distance from the electronic device to the particular subject ([0085]), 

	cause an overlay image, yielded by overlaying both the size information and sensor information based on a detection result of the sensor on the captured image, to be displayed on the display (Fig.10(d); [0112]; the size information is overlaid on the displayed image of the subject).
	Murata does not disclose: 
	a sensor configured to perform continuous detection of a state related to the electronic device;
	a communication interface; 
	wherein the controller is configured to
	cause an overlay image, yielded by overlaying both the size information, sensor information based on a detection result of the continuous detection by sensor, and information acquired by the communication interface on the captured image, to be displayed on the display, the sensor information including information indicating changes in the state related to the electronic device.
	However, this is well known in the art.  For example, Wills discloses:
	a sensor configured to perform continuous detection of a state related to the electronic device ([0010], GPS receiver; [0031], receives date, time and location information from GPS network);
	a communication interface ([0010]; GPS receiver is coupled to GPS network);
	wherein the controller is configured to

	Murata’s system utilizes the time and date information ([0129]), as well as location information ([0113]).  Modifying Murata’s system according to Wills would permit these values to be input automatically, thereby improving Murata’s system.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murata’s system according to Wills.
	Neither Murata nor Wills discloses that the sensor information includes at least one of temperature information, speed information or barometric pressure information.  However, this is well known in the art.  For example, Yan teaches sensors for temperature and barometric pressure information ([0071]), as well as speed ([0138]) and further teaches overlaying sensor information onto a captured image ([0045]; [0096]; Fig.6B).  Yan’s invention would provide additional information to the user of the electronic device, which would make it more useful.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Murat’s device according to Yan.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665